Title: To Benjamin Franklin from Philippe-Denis Pierres, 5 May 1783
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


Monsieur,
Paris 5 May 1783
J’ai l’honneur de vous adresser les 300 Exemplaires de L’Explication de la médaille, ainsi que le reste des feuilles qui Complettent les Constitutions.
Je me propose, Monsieur, d’avoir l’honneur de vous voir Mercredi, au Cas que vous soyez libre.
Je suis avec autant d’attachement que de respect, Monsieur, Votre très humble & très obeissant serviteur
Pierres
Je prie Monsieur Votre fils d’agréer mes très humbles Civilités.
